Citation Nr: 1108719	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for rumination syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 2005 to January 2006 and from August 2006 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio granted service connection for rumination syndrome and awarded an evaluation of zero percent, effective from November 13, 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that a remand of the Veteran's appeal is needed for further evidentiary development prior to final adjudication of this claim.  The Veteran failed to report for a scheduled VA examination in May 2008.  In the rating decision on appeal, the RO notified the Veteran that the examination would be rescheduled if he were willing to report for it.  In his April 2009 notice of disagreement, the Veteran reported that he was willing to report for an examination and asked for the RO to reschedule the evaluation.  However, the RO failed to reschedule the Veteran for an examination, a fact noted by his representative in November 2010.

The Board acknowledges that the Veteran's post-service medical records dated through November 2009 are of record.  The Board finds, however, that the record, as it stands, does not adequately reveal the current state of the Veteran's service-connected rumination syndrome.  Therefore, the Board concludes that a remand of the Veteran's compensable rating claim is necessary to secure an examination to ascertain the level of his gastrointestinal disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Additionally, because it appears that the Veteran receives continuous treatment at the VA Medical Center (VAMC) in Columbus, Ohio, pertinent ongoing treatment records (dated from November 2009) should be obtained and associated with the claims folder on remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service gastrointestinal treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VAMC in Columbus, Ohio since November 2009.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his rumination syndrome.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected rumination syndrome should be annotated in the examination report.  Specifically, the examiner should discuss the presence, or absence, of any associated epigastric distress; dysphagia; pyrosis; regurgitation; substernal, arm, or shoulder pain; vomiting; weight loss; hematemesis or melena; and anemia.  Also, the examiner should express an opinion as to the extent of any impairment of health associated with the Veteran's rumination syndrome.  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


